SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

625
KA 15-00419
PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ALEJANDRO J. MEZA, ALSO KNOWN AS CARTEL,
DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN T. LEEDS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered September 16, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
third degree (Penal Law § 265.02 [1]). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily, and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737). We note that the certificate of
conviction incorrectly states that defendant was sentenced to an
indeterminate term of 1a to 3 years, and it must therefore be
corrected to reflect that he was actually sentenced to an
indeterminate term of 1 to 3 years (see People v Saxton, 32 AD3d 1286,
1286-1287).




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court